911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. GALLAGHER, Plaintiff-Appellant,v.William LAVERY, Sheriff, William Harrah, Defendants-Appellees.
No. 90-3158.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1990.

Before BOYCE F. MARTIN, J., and WELLFORD, Circuit Judges, and SILER, Chief District Judge.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Gallagher filed a civil rights complaint under 42 U.S.C. Sec. 1983 in which he alleged he suffered civil rights deprivations during his 1989 stay at the Delaware County [Ohio] Jail.  The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  Gallagher has submitted a brief in his own behalf.


3
A complaint is frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The record supports the district court's characterization of the case as frivolous.  Gallagher's litany of petty grievances and minor inconveniences does not amount to an arguable civil rights claim.


4
Accordingly, for these reasons and for the reasons set forth in the district court's opinion filed January 18, 1990, the judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation